EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 1, line 16, change “comprise” to -- comprises --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art of record, alone or in combination, teaches or suggests a test track comprises support structure; at least two different interchangeable track sections each having an action track portion, each action track portion comprising a different geometrical track path; the support structure comprising a void adapted to accommodate one of the at least two interchangeable track sections in position, such that the action track portion is arranged adjacent to, and in continuation to the at least one track portion, the track portions including a starting point and the action track portion including an ending point, which are positioned opposed each end of the test track; the test track assembly includes a toy construction system with several toy construction elements, the toy construction elements each comprises or more coupling organs adapted to be interconnected to forma spatial structure; the support structure is adapted to surround the test track and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711